Citation Nr: 0926515	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-18 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to January 
1970.  He died in July 1988.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision of the RO in 
Detroit, Michigan, which denied service connection for the 
cause of the Veteran's death.  

The appellant had requested a hearing at a local VA office 
before a traveling section of the Board.  In a June 2006 
letter, she withdrew her request for a hearing.  The Board 
will proceed with appellate review.  


FINDINGS OF FACT

1. The Veteran died in July 1988, as the result of anoxic 
encephalopathy, gastrointestinal hemorrhage and pulmonary 
thromboemboli due to alcoholism.   

2. During his lifetime, the Veteran was not in receipt of 
service connection for any disability.

3. The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) held 
that in the context of a claim for DIC (cause of the 
veteran's death) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  

Prior to initial adjudication of the appellant's claim, a 
letter dated in September 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim, and of the appellant's and VA's respective duties for 
obtaining such evidence.  The Board concludes that the duty 
to notify has been satisfied.  See Hupp, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to meeting the other notice 
requirements of Quartuccio.  This rule was rescinded by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.

VA also has a duty to assist the appellant in the development 
of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting her in obtaining service 
treatment records and other pertinent treatment records, as 
well as providing an examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and a 
private treatment record submitted by the appellant are in 
the file.  The appellant has not identified any other 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.  The Board concludes that 
VA's duty to assist with respect to obtaining the Veteran's 
medical and other pertinent records has been satisfied. 
    
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

The Board concludes an examination is not needed in this 
case because there is no evidence indicating that the 
Veteran's cause of death may be related to an in-service 
event apart from the appellant's own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the appellant's claim, as 
there was no evidence, other than his own lay assertion, 
that "'reflect[ed] that he suffered an event, injury or 
disease in service' that may be associated with [his] 
symptoms"). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (Fed. Cir. 2007); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Cause of the Veteran's Death

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends in the alternative that the 
Veteran's death was either caused by service-related 
psychological disorders leading to alcoholism, or by a 
disease resulting from herbicide exposure.  For the reasons 
that follow, the Board concludes that service connection for 
the cause of the Veteran's death is not warranted.  

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2008).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2008).
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2008).

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The July 1988 Certificate of Death lists anoxic 
encephalopathy and a stress ulcer of the gastrointestinal 
tract as the causes of the Veteran's death.  In a July 1988 
autopsy report, the pathological diagnoses were anoxic 
encephalopathy, gastrointestinal hemorrhage from ulcers of 
the stomach, pulmonary thromboemboli, pulmonary congestion 
and edema, and alcoholism.  In this record, the cause of 
death was listed as gastrointestinal hemorrhage and pulmonary 
thromboemboli.  The Veteran did not have a service-connected 
disease or injury during his life.  

In her Form 9, the appellant stated that the Veteran's death 
was a direct result of alcoholism.  She explained that on  
the day of the Veteran's death, emergency services found him 
unconscious in an alcoholic stupor (in which he had been 
found many times before), and took him to the hospital.  
According to the appellant, he went into an alcohol-induced 
coma on the way to the hospital.  She argues, in part, that 
his alcoholism stemmed from his period in the service.  

The Board has reviewed the Veteran's service treatment 
records.  A January 1970 record shows that the Veteran did 
drink while in the service.  However, even assuming the 
Veteran's alcoholism can be traced back to service, 
compensation shall not be paid if the disability was the 
result of his own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 
3.1(n) (2008).  To the extent to which the Veteran's alcohol 
abuse caused his death, service connection is not warranted.  
Id.  

While service connection is not permitted for the abuse of 
alcohol on a direct basis, compensation is permitted for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, a service-connected disability.  See Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The appellant 
argues that the Veteran suffered from depression and 
posttraumatic stress disorder (PTSD) as a result of his 
experiences in Vietnam, and his alcoholism was secondary to 
these psychiatric disorders.  She explains that the Veteran 
attempted suicide several times, threatened the appellant's 
life on many occasions, and sometimes choked her in his sleep 
when he would have nightmares of Vietnam.  

The Board acknowledges that the appellant is competent to 
give evidence about what she experienced.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Moreover, she is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because she does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the Board cannot give any 
weight to her contention that the Veteran's alcoholism was 
caused by a psychological condition.  

The Veteran did not have a service-connected psychiatric 
disorder at the time of his death.  His service treatment 
records do not reflect any observation, treatment, or 
complaints of a psychiatric disorder.  Moreover, the 
appellant has not submitted any medical evidence showing that 
the Veteran was diagnosed with a psychological disorder 
either while in the service or thereafter.  Consequently, the 
Board does not find that the Veteran's alcoholism was caused 
by a service-related psychological disorder. 

The appellant also argues that the Veteran's death resulted 
from a disease caused by exposure to the herbicide Agent 
Orange while in Vietnam.  Specifically, she contends that he 
had chloracne, diabetes mellitus, type II, prostate cancer, 
and peripheral neuropathy.

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term 
"herbicide agent" means a chemical in an herbicide, including 
Agent Orange, used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  

In order to benefit from the presumption of service 
connection for diseases associated with herbicide exposure, 
the Veteran must have one of the diseases enumerated in 
section 3.309(e).  The diseases presumed to be caused by 
herbicide exposure include AL amyloidosis, chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult- onset 
diabetes), Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

There is no competent evidence demonstrating that the 
appellant had a disease associated with herbicide exposure.  
Again, as a layperson, the appellant is not competent to 
diagnose a medical disorder.  See Espiritu, supra.  Thus, the 
Board cannot give any weight to the appellant's contentions 
that the Veteran had chloracne, diabetes mellitus, type II, 
prostate cancer, or peripheral neuropathy.  In the Veteran's 
January 1970 separation from service examination, he 
indicated in the Report of Medical History section that he 
had a skin disease and boils.  These conditions were found by 
the examiner to be of no apparent medical significance.  
Furthermore, boils are not included in the list of diseases 
associated with herbicide exposure.  Finally, and most 
significantly, none of the Veteran's alleged conditions 
resulting from herbicide exposure are shown to have caused or 
contributed to his death.  

In sum, the Board finds that service connection for the cause 
of the Veteran's death is either barred as willful 
misconduct, is not secondary to a service connectable 
disability, or fails for lack of medical evidence of a 
condition associated with herbicide exposure that was either 
a principal or contributing cause of the Veteran's death.  
The Board concludes that service connection for the cause of 
the Veteran's death is not warranted.  See 38 C.F.R. § 3.312, 
supra

The appellant has requested retroactive compensation for the 
Veteran's death under 38 C.F.R. § 3.816, which was 
promulgated pursuant to the consent decree set forth in 
Nehmer v. United States Veterans' Administration, 32 
F.Supp.2d 1175 (N.D. Cal. 1999).  Because the Board finds 
against the appellant's claim, the issue of retroactive 
benefits is moot. 

The Board finds that the preponderance of the evidence is 
against the appellant's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The Board extends its condolences to the Veteran's spouse for 
her loss.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


